Citation Nr: 9921097	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  98-12 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for low back disability with 
disk bulging and chronic low back pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel





INTRODUCTION

The veteran served on active duty in the Armed Forces from July 
1997 to May 1998.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied service connection for multiple claimed 
disorders.  The veteran appealed only the denial of service 
connection for low back disability with disk bulging and chronic 
pain.  


FINDINGS OF FACT

1.  The veteran's low back disability preexisted his military 
service.  

2.  There is no competent medical evidence that the veteran's 
pre-service low back disorder underwent a permanent increase in 
severity during active service, or that a current low back 
disorder is otherwise related to active duty service.  


CONCLUSION OF LAW

The claim for service connection for low back disability with 
disk bulging and chronic low back pain is not well grounded.  
38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran's military prescreening medical form, dated in April 
1997, notes that he had been in an automobile accident a couple 
of years earlier when he was seventeen years old.  As a result, 
he experienced muscle spasms in his lower back and was treated by 
a chiropractor.  

The veteran's service medical history report of May 1997 notes 
that he was in a motor vehicle accident at age seventeen and has 
had lower back pain relieved by ibuprofen.  His service entrance 
physical examination report of May 1997 notes that his back was 
normal and he was considered qualified for service.  

In September 1997, the veteran was seen for complaints of mid and 
lower back pain, without recent injury.  The pain was considered 
as constant with sitting, walking, and marching.  The report 
notes that he presented a letter from a chiropractor stating that 
the veteran was diagnosed and treated for thoracic and lumbar 
spinal subluxation in September 1994 and February 1995, which had 
improved with treatment.  In September 1997, he was given a two-
week temporary military physical profile due to his low back 
pain, and was instructed to do physical therapy.  At the end of 
the two weeks, he was seen again asking for an extension of the 
profile because of low back pain.  The profile was renewed for 
another week.  Examination at the end of that time revealed that 
his back had no limitation of motion, no weakness, and straight 
leg raising was negative.  However, he was still experiencing low 
back pain.  The diagnosis was mechanical low back pain.  

By mid-October 1997, the veteran's temporary physical profile was 
extended to January 1998 because he was unable to perform his 
military duties.  The report notes that he was going to be 
referred to a military board for physical evaluation.  In 
December 1997, he underwent an MRI (magnetic resonance imaging) 
of his lumbar spine that revealed a broad-based disk bulge at the 
L5-S1 level which, in combination with a congenitally narrowed 
spinal canal and facet osteoarthritis, resulted in narrowing of 
the neural foramena on both the left and right at that level.  
Similar findings were demonstrated at the L4-L5 level, which were 
mild, while those at the L5-S1 level were moderate to moderately 
severe.  In January 1998, he underwent physical examination that 
revealed 5/5 strength in all four of his extremities.  He had 
positive straight leg raises, bilaterally.  His reflexes were 1+ 
in his patella, bilaterally.  There were no Achilles reflexes 
elicited.  The examiner noted that the veteran's recent MRI 
demonstrated a herniated nucleus of a lumbar disk and that the 
veteran was performing a desk job while he was on medical hold 
status.  In January 1998, he also underwent neurological 
evaluation, which revealed no evidence of radiculopathy or root 
compression.  Surgery was deemed not necessary.  The 
recommendation was physical therapy for abdominal strengthening, 
a back brace for severe pain, and no heavy lifting.  The April 
1998 report of the military physical evaluation board notes that 
the veteran had chronic low back pain that had existed prior to 
service and without aggravation.  In May 1998, he was separated 
from service due to a disability that had existed prior to his 
entry onto active duty.  

II.  Analysis

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability was 
incurred during active service or, if preexisting active service, 
was aggravated therein.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  

The preliminary question to be answered, however, is whether the 
veteran has presented evidence of a well-grounded claim.  A well-
grounded claim is not necessarily a claim that will ultimately be 
deemed allowable.  It is a plausible claim, properly supported 
with evidence.  See 38 U.S.C.A. § 5107(a); Epps v. Gober, 126 
F.3d 1464 (1997); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent to 
the claim, and the claim must fail.  See Slater v. Brown, 9 Vet. 
App. 240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-grounded, 
there must be competent evidence (lay or medical, as appropriate) 
of:  (1) a current disability; (2) an in-service injury or 
disease; and (3) a nexus between the current disability and the 
in-service injury or disease.  See Epps, 126 F.3d at 1468; see 
also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Alternatively, a claim may be established as well grounded 
pursuant to the chronicity provision of 38 C.F.R. § 3.303(b).  
That provision is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service, or 
during an applicable presumption period, and still has such 
condition.  Such evidence must be medical unless it relates to a 
condition as to which, under he court's case law, lay observation 
is competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent evidence 
relates the present condition to that symptomatology.  See Savage 
v. Gober, 10 Vet. App. 488, 498 (1997).  

Applying the relevant law and regulations to the facts of this 
case, the Board notes that a veteran is presumed to have entered 
service in sound health, except for defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  See 38 
U.S.C.A. §§ 1111, 1137; Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The presumption of soundness may be rebutted by clear 
and unmistakable evidence that an injury or disease existed prior 
to service.  Id.  The determination as to whether the veteran's 
low back disorder clearly and unmistakably existed prior to 
service requires a medical opinion.  See Crowe v. Brown, 7 Vet. 
App. 238, 246 (1994).  

In the veteran's case, his pre-service medical screening report, 
the report of medical history he completed at service entry, and 
his entrance physical examination report all note a history of 
him sustaining a back injury a few years prior to his entry into 
active duty service, his resultant chiropractor treatments, and 
his use of ibuprofen for back pain.  While physical examination 
at service entry revealed a normal back, less than two months 
after service entry, he was treated for low back pain.  At that 
time, the contemporary service medical record notes he produced a 
letter from his chiropractor noting treatment rendered for low 
back pain before his service entrance, in September 1994 and 
February 1995.  Within five months after his entrance onto active 
duty, the veteran was referred for an MRI, which revealed lumbar 
disc bulging, and for a medical board evaluation, which 
recommended that the veteran be separated from service by reason 
of physical unsuitability due to physical disability.  The 
service physical evaluation Board concluded that the veteran's 
low back disability existed prior to service.

Under the circumstances, the Board finds that the medical 
evidence supports a finding that the veteran's back disorder pre-
existed his entry onto active duty.  The remaining question, 
then, is whether such disability was disability was aggravated 
during service (or, whether there is otherwise a basis for 
establishing service connection for a low back disability). 

A preexisting injury or disease will be considered to have been 
aggravated by active duty in the Armed Forces where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to the 
natural progress of the disease.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306. A medical opinion also is required to address 
these issues.  See Crowe, 7 Vet. App. at 247-48.  

Here, however, there is no medical evidence whatsoever indicating 
that the veteran's pre-service low back disability underwent a 
permanent increase in severity beyond it natural progression 
during the veteran's active duty service, or that there is 
otherwise a nexus between a current low back disability and 
service.  Interestingly, there is no medical evidence that the 
veteran suffered a low back injury in service.  Moreover, 
notwithstanding the veteran's complaints during service, 
intermittent or temporary flares during service of a pre-existing 
injury or disease do not constitute aggravation; rather, the 
underlying condition must have worsened.  See Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Such is not shown here by competent 
medical evidence.  Significantly, there also is no competent 
medical opinion, of a nexus between the veteran's current back 
disorder, with disc bulging and chronic pain, to service, either 
on the basis of aggravation of a preexisting condition or 
incurrence of a back condition in service.  In the only opinion 
to address whether the veteran's pre-service disability had, in 
fact, been aggravated during service, the physical evaluation 
board concluded that it had not been; the veteran has not 
presented, or indicated the existence of, a contrary medical 
opinion on this point, or with respect to question of whether a 
low back disability is otherwise related to service.  

Despite the veteran's contention that his chronic low back 
disability with bulging disc with chronic pain was aggravated 
while he was on active duty, his lay assertions, without 
supporting medical evidence, do not constitute competent evidence 
to well-ground the claim.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-5 (1991).  
A claim must be supported by evidence and sound medical 
principles, not just assertions.  See Tirpak v. Dersinski, 2 Vet. 
App. 609, 611 (1992).  

For the foregoing reasons, the Board must conclude that the 
veteran has not submitted evidence sufficient to justify a belief 
by a fair and impartial individual that his claim for service 
connection is well grounded.  As the duty to assist has not been 
triggered by evidence of a well-grounded claim, there is no duty 
to assist the veteran in developing the record to support his 
claim for service connection for chronic low back disorder.  See 
Epps, 126 F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-ground 
the veteran's service connection claim.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  

Although the RO did not specifically deny the claim as not well 
grounded, "when a RO does not specifically address the question 
whether a claim is well grounded but rather, as here, proceeds to 
adjudication on the merits, there is no prejudice to the veteran 
solely from the omission of the well-grounded analysis."  Meyer 
v. Brown, 9 Vet.App. 425, 432 (1996).  Moreover, as the veteran 
has been advised of the elements necessary to submit a well-
grounded claim for service connection for the claimed condition, 
and the reasons why his current claim is inadequate, the duty to 
inform has been met.  See 38 U.S.C.A. § 5103(a) (West 1991); 
Robinette v. Brown, 8 Vet.App. 69, 77-78 (1995).


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for low back disability with disc bulging and chronic 
pain is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 
    

